DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a ratio of a transmittance at 405 nm to a transmittance at 395 nm being 12 or more” including the remaining limitations.
	Claims 2-16 are allowable, at least, because of their dependencies on claim 1.
	
Examiner Note:  Kobayashi et al (US Patent No. 6,259,559) discloses, at least in figure 2: a glass structure comprising: a pair of glass plates (12,14, col. 3, lines 25) ; a light control body  (20, col. 3, lines 37-39, contains liquid crystal) disposed between the pair of glass plates (12,14); and an ultraviolet absorbing layer (in the adhesive 28, col. 3, lines 63-65) disposed between the light control body (20) and one of the glass plates (14).
Kobayashi also discloses the UV absorbing layer contains a benzotriazole system (line 65, col. 3) and applicant’s also does; see specification paragraph 8, claim 7.

Tamura et al (US PG Pub. No. 2013/0194658) teaches, at least in the abstract, an ultraviolet absorbing material used in glasses and paragraph [0064] teaches that it is also a benzotriazole based material and teaches in figure 6 that transmission is zero at about 370 nm and 80% at 420nm. However, since the graph of figure 4 is not to scale and Tamura does not expound on the graph at the claimed wavelengths, it is not possible to confirm a ratio of 12 or more at the claimed wavelengths. It appears from the graph, as drawn, that the ratio is more like in the range of 5-8. 
Also, Tamura mentions the names of the UV absorber products as Bonasorb 
(¶ [0049] and Seesorb (¶ [0064]; these are not disclosed in applicant’s specification.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879